Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/18 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Smith (U.S. Patent Publication 2017/0195303).

Regarding claim 10:
Smith discloses a data access management system comprising: a network interface (element 720 of Figure 7); a non-transitory computer-readable medium (e.g. inter alia the group keys needed for secure communication among the devices are symmetric keys); generate a set of encryption keys to match the encryption keys to be utilized by the second components at a plurality of intervals of the selected intervals (paragraphs 0017 & 0028, Ibid); and transmit the set of encryption keys to the first component to provide the first component access to data in the composition for a specified period of time aligning with the plurality 

Regarding claim 11:	Smith further discloses wherein the non-transitory computer-readable medium stores instructions, that when executed by the one or more processors, further cause the one or more processors to: deny the first component access to data in the composition outside of the specified period of time (paragraphs 0025-0026). 

Regarding claim 12:	Smith further discloses wherein the first component is communicatively coupled to at least one other composition (Figure 3, and paragraph 0029). 

Regarding claim 13:	Smith further discloses wherein the composition is a first server, and the at least one other composition includes a second server (servers in general at paragraph 0047; that every node can act as a key management server at paragraph 0013). 

Regarding claim 14:	Smith further discloses wherein: the second components are communicatively coupled with one another via a network (paragraphs 0029-0031); and the second components and the first component are communicatively coupled during the specified 

Regarding claim 15:	Smith further discloses wherein the second components are granted access to data in the composition outside of the specified period of time (the grace period of paragraph 0038). 

Regarding claim 16:	Smith further discloses wherein the non-transitory computer-readable medium stores instructions, that when executed by the one or more processors, further cause the one or more processors to: generate the encryption keys utilized by the second components at the selected intervals occurring during the specified period of time (paragraph 0028). 

Regarding claim 17:	Smith further discloses wherein the instructions, that when executed by the one or more processors, cause the one or more processors to generate the set of encryption keys to match the encryption keys to be generated by the second components at a plurality of intervals of the selected intervals, further cause the one or more processors to generate the set of encryption keys prior to the specified period of time (paragraphs 0019 & 0028). 


Smith discloses a non-transitory computer-readable medium comprising computer executable instructions stored, which when executed, cause a processor to: receive a request from a first component to access data in a composition formed from a plurality of second components (paragraph 0016, wherein each component is an Internet-of-Things device, and the composition is the mesh network connecting them; a first device initiates a process of updating its encryption key(s) to connect to the network; see also paragraphs 0013 & 0021 for adding devices to the mesh network), each of the second components operable to utilize an encryption key generated at selected intervals based on a seed value common to each of the second components (paragraph 0017; keys are generated from the various seeds that designate various time periods; any keys generated by a particular seed are only valid for as long as the seed is valid), the encryption keys of the second components being identical at each selected interval to maintain data communication between the second components (Ibid; but also paragraph 0028 which teaches that the keys including inter alia the group keys needed for secure communication among the devices are symmetric keys); generate a set of encryption keys to match the encryption keys to be utilized by the second components at a plurality of intervals of the selected intervals (paragraphs 0017 & 0028, Ibid); and transmit the set of encryption keys to the first component to provide the first component access to data in the composition for a specified period of time aligning with the plurality of intervals (Ibid, and paragraph 0031; publishing the keys for the other devices to obtain). 


Smith further discloses wherein the instructions stored, which when executed, further cause the processor to: deny the first component access to data in the composition outside of the specified period of time (paragraphs 0025-0026); and grant the plurality of second components access to data in the composition outside of the specified period of time (the grace period of paragraph 0038). 

Regarding claim 20:
Smith further discloses wherein: the first component is communicatively coupled to at least one other composition (Figure 3, and paragraph 0029); the composition is a first server, and the at least one other composition includes a second server (servers in general at paragraph 0047; that every node can act as a key management server at paragraph 0013); the plurality of second components are communicatively coupled with one another via a network (Figure 3; and paragraphs 0029-0031); and the plurality of second components and the first component are communicatively coupled during the specified period of time via the network paragraph 0033, noting that the “key expiry” implies that the keys shared among nodes in different networks have a limited time of operation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Raikar (U.S. Patent Publication 2005/0111668).

Regarding claim 1:
Smith discloses a computer-implemented method for providing a component limited access to data in a composition, comprising: receiving a request for the component to access data in the composition, the composition including a plurality of permanent components (paragraph 0016, wherein each component is an Internet-of-Things device, and the composition is the mesh network connecting them; a first device initiates a process of updating its encryption key(s) to connect to the network; see also paragraphs 0013 & 0021 for adding devices to the mesh network), each permanent component operable to utilize respective encryption keys generated at selected intervals from a seed value shared by the plurality of permanent components (paragraph 0017; keys are generated from the various seeds that designate various time periods; any keys generated by a particular seed are only valid for as long as the seed is valid), the encryption keys utilized by the plurality of permanent components at each selected interval being identical to one another (Ibid; but also paragraph 0028 which teaches that the keys including inter alia the group keys needed for secure communication among the devices are symmetric keys); generating a set of encryption keys from the seed value for a specified period of time, the set of encryption keys being 
Although Smith discloses that devices can be added to the network, there is no discussion or consideration of removing a device from the network; thus none of the devices in his disclosure can strictly be said to be “transient”.  However, Raikar discloses a related invention for ensuring that a group of devices can securely communicate with each other using time-sensitive keys (e.g. paragraph 0040) for which an equivalent rekeying process is triggered for both adding a device and also removing one [i.e. a transient device] (see paragraphs 0033-0038, and step 508 of Figure 5).  It would have been obvious, prior to the effective filing date of the instant invention, to allow for transient [i.e. removable] components [i.e. devices] of the composition [i.e. network] to be removed from the group of devices, as this would produce the predictable result where in the event that a given device is sold or otherwise changes ownership, the modification would prevent the new owner from having unauthorized access to the previous owner’s network. 

Regarding claim 2:	The combination further discloses wherein the transient component is communicatively coupled to at least one other composition (Smith: Figure 3, and paragraph 0029). 



Regarding claim 4:	The combination further discloses: denying the transient component access to data in the composition outside of the specified period of time (Smith, paragraphs 0025-0026). 

Regarding claim 5:	The combination further discloses: during the specified period of time, generating, via the plurality of permanent components or a processor communicatively coupled to each of the permanent components, the encryption keys at the selected intervals occurring during the specified period of time (Smith: paragraph 0028). 

Regarding claim 6:	The combination further discloses wherein: the processor is communicatively coupled to the transient component; and the processor is operable to generate the set of encryption keys from the seed value for the specified period of time (Smith, Ibid). 



Regarding claim 8:	The combination further discloses wherein generating the set of encryption keys from the seed value for the specified period of time is carried out prior to the specified period of time (Smith: paragraphs 0019 & 0028). 

Regarding claim 9:	The combination further discloses wherein: the permanent components are communicatively coupled with one another via a network (Smith: paragraphs 0029-0031); and the permanent components and the transient component are . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publications 2019/0372758 (Tevoysan), 2015/0178724 (Ngo), 2013/0086661 (Roth), 2012/0221854 (Orsini); and PCT Publication WO 2016/068942 A1 (Dalton).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        6/17/2021